PER CURIAM.
This matter came before the court on the Agency for Health care Administration’s (AHCA) motion to dismiss. We treat the motion as a Confession of Error, and reverse and remand.
This is an appeal from an agency’s decision not to provide the claimant with medical supplies and prescriptions. In the initial brief, the claimant argued that she was denied the right to admit evidence and cross examine witnesses. AHCA filed a motion to dismiss in which it made the following statement:
After review of the record on appeal and the argument raised by Appellant in her Initial Brief [IB 8], AHCA believes appellant is entitled to a new hearing on the issue of jurisdiction before a successor DCF Hearing Officer, and if appropriate, a fair hearing on her claims. The record shows that AHCA’s Medical/Health Care Program Analyst for Area 9 had ex parte e-mail communications with the DCF Hearing Officer presiding over the appeal, on July 31, 2012 and on August 21, 2012. [R. 62-64.] In these communications, AHCA’s analyst discussed matters with the Hearing Officer relative to the merits.
Therefore, AHCA believes that it would best serve Appellant and justice, if this action was dismissed and, remanded with directions that the DCF Hearing Officer presiding over the appeal be removed from the case and a new Hearing Officer be assigned to first determine the jurisdictional issue and then, if appropriate, hold a fair hearing. AHCA further believes that to eliminate any future effect of the ex parte communications, these e-mail communications be sealed before reassignment, so the successor Hearing Officer will not inadvertently review them.
We note the claimant’s response and objection to dismissal of the appeal, but we concur with AHCA’s recommendation to remand this case for a new hearing. We therefore reverse and remand the ease for further proceedings consistent with this opinion.

Reversed and Remanded.

GROSS, MAY and CIKLIN, JJ., concur.